Citation Nr: 0101878	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-03 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
cause of the veteran's death.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a claimant in developing the 
facts pertinent to a claim before VA and expanded its duty to 
notify the claimant and the representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the veteran's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran's death certificate shows he died in June 1996 
due to hypertensive heart disease.  At the time of his death, 
the veteran was not service connected for any disability.

The appellant has asserted that the veteran should have been 
service connected for post-traumatic stress disorder (PTSD) 
due to having engaged in combat while stationed in Vietnam 
and that the veteran developed a heart disorder as a result 
of having had PTSD.  Therefore, her assertion is that the 
veteran developed a heart disorder as a result of a 
disability which should have been service connected during 
the veteran's lifetime, which disability contributed to the 
veteran's death.

Additionally, the appellant's representative has asserted 
that the veteran developed hypertension while in service or 
to a compensable degree within one year following service, 
and thus the cause of the veteran's death is due to service.

To support the appellant's assertions, she has submitted a 
statement, which is neither signed nor dated, but was 
received in March 1998, which states the following: "This 
veteran's duty assignment[] shows that he was assigned to Da 
Nang, Vietnam[,] from January 8, 1968[,] to January 24, 1969.  
This would have placed him in [the] country during [the] TET 
Offen[sive, w]hich would justify as a stressor for the 
diagnosis of [PTSD]."  In a May 1998 statement received by 
Dr. D.A.N., he stated the following:

Based on my medical opinion, after 
reviewing the statement from [the 
appellant], the Autopsy Protocol, medical 
records from Trinity Memorial Hospital, 
an VA Medical Center Wood WI.  [sic]  I 
feel it is likely that this veteran's 
PTSD contributed in aggravating his 
hypertension/heart condition.

The veteran's DD214 shows his military occupational specialty 
was a clerk typist.  A complete copy of his service personnel 
records are not in the claims file.  The appellant has 
brought forth competent evidence of a diagnosis of PTSD.  
There has been no attempt to verify whether the veteran was 
involved in the 1968 TET Offensive.

The provisions of VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1) pertaining to the evaluation of PTSD claims 
provide that, "where records available to the rating board 
do not provide objective or supportive evidence of the 
alleged in service traumatic stressor, it is necessary to 
develop this evidence."  See MANUAL M21-1, Part VI, 
7.46(f)(2) (1997).  Since the development outlined in the 
manual includes providing stressor information to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the Environmental Support Group) in an attempt to 
verify the alleged stressors, this procedure is deemed 
mandatory.  

If it is verified that the veteran was involved in the 1968 
TET Offensive, then an examination of the claims folder by a 
competent medical professional would be necessary to 
determine whether PTSD contributed in any way to the 
veteran's death.

Additionally, the Board finds that although Dr. D.A.N. stated 
upon what evidence he based his opinion, the opinion must be 
further substantiated with specific facts in the evidence he 
reviewed.

As to the appellant's representative's assertion that the 
veteran's hypertensive heart disease was due to service, the 
evidence of record establishes that the veteran died from 
hypertensive heart disease.  The appellant relates the 
diagnosis of such to service.  Therefore, a VA examination, 
to include a medical opinion, is necessary to make a decision 
on this theory of entitlement for service connection for 
cause of the veteran's death.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the 
appellant specific and detailed 
information regarding the veteran's in-
service stressors if he reported any of 
them to her that she believes were the 
basis of his PTSD.  The appellant is 
requested to provide as much detail as 
possible about any incidents the veteran 
reported to her.  The RO must inform the 
appellant that this information is 
vitally necessary to obtain supportive 
evidence of any stressful events to which 
the veteran may have been exposed, as 
without such details, an adequate search 
for verifying information cannot be 
conducted.

2.  Regardless of the response from the 
appellant, the RO should submit a copy of 
the veteran's DD214 and service personnel 
records to the USASCRUR in an attempt to 
verify whether the veteran was exposed to 
combat during his service in Vietnam, to 
include involvement with the 1968 TET 
Offensive.  Any information obtained by 
the USASCRUR should be associated with 
the claims file.

3.  If the above-requested development 
results in the verification that the 
veteran was involved in the 1968 TET 
Offensive or another form of combat, the 
claims file should be referred to a VA 
psychiatrist in order to obtain a medical 
opinion as to whether the verified 
stressor would support the diagnosis of 
PTSD, and if so, whether the diagnosis of 
PTSD contributed in any way to the 
veteran's death, which was due to 
hypertensive heart disease.  In 
determining whether or not the stressor 
is sufficient to support a diagnosis of 
PTSD, the psychiatrist should be 
instructed that only the stressor(s) that 
has/have been verified by USASCRUR or by 
any other source (showing that the 
claimed in service stressor(s) actually 
occurred) may be considered.  The 
examiner is asked to review the entire 
claims file, to include the service 
medical records prior to making any 
determination.  Any opinions by the 
psychiatrist must be supported by the 
evidence of record and accompanied by a 
complete rationale.

4.  The claims file should be referred to 
a VA cardiologist in order to obtain a 
medical opinion as to whether the veteran 
incurred hypertension in service or to a 
compensable degree within one year 
following service.  The examiner is asked 
to review the entire claims file, to 
include the service medical records prior 
to making any determination.  Any 
opinions by the psychiatrist must be 
supported by the evidence of record and 
accompanied by a complete rationale.

5.  The RO is asked to write a letter to 
Dr. D.A.N. and ask him to elaborate on 
the medical basis for his opinion that it 
is likely that the veteran's "PTSD 
contributed in aggravating his 
hypertension/heart condition," to 
include a discussion of the specific 
findings in the evidence upon which he 
based his opinion.

6.  The RO and the appellant are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

8.  Thereafter, the RO should readjudicate 
the appellant's claim for entitlement to 
service connection for cause of the 
veteran's death.  

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
appellant's VA claims for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


